226 Ga. 278 (1970)
174 S.E.2d 420
WATERS
v.
THE STATE.
25705.
Supreme Court of Georgia.
Submitted March 9, 1970.
Decided April 9, 1970.
*279 Paul F. Oliver, for appellant.
Nat Hancock, District Attorney, for appellee.
GRICE, Justice.
This court's jurisdiction of this appeal from a judgment of conviction and sentence for possessing an unlawful amount of tax-paid liquor is predicated upon constitutional questions being involved. Such contention is based on the defendant's oral motion to quash the indictment on the ground that Code Ann. § 58-1077, under which the defendant was indicted, is unconstitutional. However, besides being oral, such motion did not state what constitutional provisions such statute was alleged to violate, and thus raised no constitutional question for this court's jurisdiction. Lanier v. Suttles, 212 Ga. 154 (91 SE2d 21); Prince v. Thompson, 215 Ga. 860 (113 SE2d 772).
There being no basis for the jurisdiction of this court, the appeal must be
Transferred to the Court of Appeals. All the Justices concur.